Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	The application of Loren Shobe for Drone Delivery Assembly Having Delivery State Assembly Having Opening/Closing Assembly And Elevator Assembly filed 8/27/21 has been examined. Claims 1-20 are pending. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11122925. 
         Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761,766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent specifying "pork"). The limitations of the instant claims are included in the patented claims 1-19 of US Patent 11122925.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,7, 11-12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al. US Patent Application Publication 20190152701 in view of Bauer DE 19620973.


          Regarding claim 1-2, Eck et al. teaches a delivery container assembly (storage station) for receiving a package, the delivery container assembly comprising:

a container having at least one wall and an open top end defining a storage space, the container including a lid (hatch) hingedly coupled to the at least one wall of the container and movable between an open position and a closed position (fig. 3B, paragraph 011, 012, 058); and
an elevator assembly disposed within the container, the elevator assembly including an elevator floor movable between a lowered position and a raised position (paragraph 015-016). Eck is not explicit in teaching the lid coupled to the elevator assembly such that, upon movement of the elevator floor from the lowered position to the raised position, the lid moves from the closed position to the open position. Bauer in an analogous art teaches a lid coupled to the elevator assembly such that, upon movement of the elevator floor from the lowered position to the raised position, the lid moves from the closed position to the open position (abstract).
	It would have been obvious to one of ordinary skill in the art to modify the system of Eck as disclosed by Bauer because such modification provides an automatic means for controlling the opening and closing the lid of the container in order to facilitate drone delivery. 
         Regarding claim 7, Eck et al. teaches a delivery container assembly comprising:

a container having a plurality of walls and an open top end defining a storage space, the container including a lid hingedly attached to one of the plurality of walls and a connector, the lid movable between an open position and a closed position (fig. 3B, paragraph 011, 012, 058); and

an elevator assembly disposed within the container, the elevator assembly including an elevator floor movable between a lowered position and a raised position (paragraph 015-016). Eck et al. is silent on teaching the connector coupling the elevator assembly to the lid, the delivery container assembly configured to delay rotation of the lid as the elevator floor moves between the raised position and the lowered position. Heinz-Dieter in an analogous art teaches the connector coupling the elevator assembly to the lid, the delivery container assembly configured to delay rotation of the lid as the elevator floor moves between the raised position and the lowered position (the cover is close in a controlled manner based on the tension rope driven by the motor, abstract).
          It would have been obvious to one of ordinary skill in the art to modify the system of Eck as disclosed by Bauer because such modification provides an automatic means for controlling the opening and closing the lid of the container in order to facilitate drone delivery. 


Regarding claim 11, Eck teaches a motor (paragraph 055);

a transceiver (904); and

an electronic control unit  (CCU 902) coupled to the transceiver and the motor, the electronic control unit configured to operate the motor to move the elevator floor to the raised position upon the transceiver receiving a delivery signal (paragraph 076). Eck is silent on teaching the lid moves from the closed position towards the open position as the elevator moves from the lowered position towards the raised position. Heinz-Dieter in an analogous art teaches the lid moves from the closed position towards the open position as the elevator moves from the lowered position towards the raised position (abstract).

        Regarding claim 12, Eck teaches the delivery container assembly comprising:

a motor paragraph 055);

a transceiver (904); and

an electronic control unit, the electronic control unit configured to operate the motor to move the elevator floor to the lowered position upon the transceiver receiving a package delivered signal (paragraph 076). Eck is silent on teaching the lid moves from the open position towards the closed position as the elevator floor moves from the raised position towards the lowered position. Heinz-Dieter in an analogous art teaches the lid moves from the open position towards the closed position as the elevator floor moves from the raised position towards the lowered position (abstract).
          It would have been obvious to one of ordinary skill in the art to modify the system of Eck as disclosed by Bauer because such modification provides an automatic means for controlling the opening and closing the lid of the container in order to facilitate drone delivery. 

        Regarding claim 13, Eck teaches the elevator assembly further comprises:
a motor including a drive shaft and a linear motion assembly coupled to the motor and the elevator floor such that operating of the motor moves the elevator floor between the raised position and the lowered position (paragraph 076).


        Regarding claim 15, Eck teaches a method for opening and closing a delivery container assembly comprising the steps of:

receiving at an electronic control unit a delivery signal (CCU 902 receive signal indicating the UAV approach, paragraph 073);

upon receiving the delivery signal, moving an elevator floor provided within the container from a lowered position to a raised position and receiving at the electronic control unit a package delivered signal (paragraph 076). Eck is silent on teaching the elevator floor configured to rotate a lid hingedly attached to the container from a closed position towards an open position upon movement of the elevator floor from the lowered position towards the raised position. Bauer in an analogous art teaches a lid coupled to the elevator assembly such that, upon movement of the elevator floor from the lowered position to the raised position, the lid moves from the closed position to the open position (abstract).
	It would have been obvious to one of ordinary skill in the art to modify the system of Eck as disclosed by Bauer because such modification provides an automatic means for controlling the opening and closing the lid of the container in order to facilitate drone delivery. 


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al. US Patent Application Publication 20190152701 in view of Bauer DE 19620973 and further in view of Farris et al. US Patent Application Publication 20160033966.
Regarding claim 9-10, Eck is silent on teaching a temperature regulator assembly including at least one of a refrigerator and a heater, the temperature regulator assembly configured to regulate a temperature of the storage space of the container. Farris et al. teaches a temperature regulator assembly including at least one of a refrigerator and a heater, the temperature regulator assembly configured to regulate a temperature of the storage space of the container (paragraph 051). Farris teaches an electronic control unit and a transceiver coupled to the electronic control unit, the transceiver configured to receive a signal including temperature characteristics, the electronic control unit configured to control the temperature regulator assembly to regulate the temperature of the storage space based on the temperature characteristics (paragraph 051).
It would have been obvious to one of ordinary skill in the art to modify the system of Eck in view of Bauer as disclosed by Farris because such modification allows the environment condition to be control and prevent damage to the delivered goods. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683